Citation Nr: 1721941	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, and he was awarded the Purple Heart Medal for his service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2009, the Veteran properly requested an in-person hearing with the Board; however, due to the Veteran's incarceration, he was unable to attend a hearing and subsequently withdrew the hearing request.

In September 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As will be discussed below in further detail, the petition to reopen the claim for service connection for PTSD is being granted.  However, it is not ready to be decided on the merits, so it is being REMANDED to the RO for further action.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for PTSD in a July 1983 rating decision, and he did not file a notice of disagreement or new and material evidence within one year of the decision, and it became final. 

2.  Evidence received since the July 1983 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the most recent final decision, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1983 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence PTSD Analysis

Historically, the Veteran's claim of entitlement to service connection for PTSD was denied in a July 1983 rating decision based on the lack of a diagnosis for PTSD.  He submitted no new and material evidence within the year following the rating decision and did not initiate an appeal.  Therefore, the July 1983 rating decision became final.

In September 2008, the Veteran filed a claim seeking to reopen his previously denied claim of entitlement to service connection for PTSD.  In November 2008, the RO denied the claim on the grounds that "there is no diagnosis of the disorder in the evidence of record."  He timely filed a notice of disagreement in January 2009, in response, the RO issued a May 2009 statement of the case (SOC).  The Veteran properly filed his VA Form 9 in June 2009.


The Veteran's psychiatrist diagnosed PTSD in November 2015 due to combat exposure in Vietnam.  This evidence is new in that no definitive diagnoses for PTSD was previously presented to VA.  The evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is sufficient to reopen the claim of service connection of PTSD.  The RO also ultimately concluded new and material evidence had been submitted to reopen the claim in the 2016 supplemental statement of the case and adjudicated it on the merits.  


ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran was afforded a VA examination in May 2016.  The VA examiner thoroughly reviewed the evidence of record, including the Veteran's military records, prior VA examinations, service treatment records, and the medical evidence .  After reviewing the evidence, the VA examiner found he did not have a diagnosis of PTSD under DSM-5 criteria.  Rather, the examiner diagnosed a personality disorder with antisocial traits and a substance abuse disorder, in early remission, related to the personality disorder.  In pertinent part, the VA examiner rejected the diagnosis of PTSD by the Veteran's outpatient psychiatrist, Dr. Wongngamnit, concluding, in part, "No comprehensive assessment of PTSD is included in the current psychiatric treatment notes.  No description of the nightmares is included.  No extensive file review appears to have been done in conjunction with that diagnosis.  The bulk of the medical evidence, taking into account the veteran's testimony, does not support the presence of PTSD symptoms in clusters B, C, D, and E, due to his stressor in VN."  
Subsequent to the VA examination, the Veteran submitted a report from Dr. Bourg, an attending physician in geriatrics.  Although Dr. Bourg is apparently not a mental health professional, he concluded that the Veteran suffers from PTSD related to his service in Vietnam.  Dr. Bourg went through the criteria for diagnosing PTSD (A through H) and discussed how each one was met in this case.  He also suggested that the failure to diagnose PTSD at the VA examination may have been because the Veteran did not openly discuss his history with the examiner.

At this point, Dr. Bourg's opinion is not sufficient to grant the claim, not only because he is not a mental health professional, but also because there is no indication he reviewed the Veteran's file, which contains a lengthy history of a personality disorder prior to, during, and subsequent to his military service.  However, considering the Veteran's clear combat service and award of the Purple Heart Medal, the Board will seek an addendum opinion to address Dr. Bourg's report.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Eastern Colorado VA Medical System, from December 2016 to present.

2. Only AFTER obtaining updated VA treatment records, then forward the Veteran's file to the VA examiner who evaluated him in May 2016 (N.B.).  If she is no longer available, another VA psychiatrist or psychologist can provide the opinion.  If the examiner determines another in-person evaluation is needed, then it should be scheduled.

The examiner should review the December 2016 report from Dr. Bourg, reflecting diagnosis of PTSD and discussing how each criteria have been met, and then provide an addendum opinion as to whether this diagnosis of PTSD is persuasive - why or why not?  The examiner should discuss whether the prior conclusion that the Veteran does NOT have PTSD is changed in any way by the information in Dr. Bourg's report.

3. After completion of the above, the issue of entitlement to service connection for PTSD should be readjudicated on the merits.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


